— Appeal by the claimant from a decision of the Workmen’s Compensation Board, disallowing his claim. The question is whether the claimant was an *830employee of the respondent or an independent contractor. For over twenty-five years the claimant had engaged in the business of washing and painting houses in the village of Wolcott. While he had no office or business headquarters other than his own home, his business specialty was well known throughout the community and he was retained from time to time for work of this character. His compensation was usually based upon an hourly rate, the owner of the house furnishing the paint but the claimant furnishing his own equipment, including ladders and brushes. The respondent retained the claimant to wash and paint her house. The claimant charged $1.25 per hour for his own time and $1.25 for the time of a helper, whom he had selected. The claimant submitted a bill to the respondent at the rate of $2.50 per hour covering both his own services and those of his helper. There was no agreement as to the number of hours during which the claimant would work each day, nor was there any specific agreement as to the days on which he would do the work. There was no supervision of the work by the respondent. During the course of the work, the claimant fell off a roof and suffered the injuries for which he filed a claim. The evidence presented a question of fact as to whether the relationship was that of employer and employee or that of owner and independent contractor. The fact that the claimant computed his charge on an hourly basis does not conclusively establish an employment relationship (Matter of Beach v. Velzy, 238 N. Y. 100, 104). We cannot say as a matter of law that the board’s conclusion that the claimant was an independent contractor was not supported by substantial evidence. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.